DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-7 recite a “pumping type” transparent toothpaste composition. The claims are indefinite since the instant specification discloses on page 5 that the term “pumping type” means a structure of releasing a toothpaste composition inside of a container to the outside of the container through pump action of a piston. Thus, it is not clear how a toothpaste can be “pumping type” when “pumping type” means a structure capable of releasing toothpaste through pump action. To obviate this issue, it is suggested that that Applicant recites a transparent toothpaste composition instead. 

	Claim 6 recites a pumping type transparent toothpaste comprising a pumping type transparent toothpaste composition and a pumping type container. The claim is indefinite since it is unclear how a toothpaste may comprise a container. A toothpaste may be contained in a container but it cannot comprise a container. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueki et al. (EP 0251542 A2, Jan. 7, 1988) in view of Kostinko et al. (US 2003/0133882, Jul. 17, 2003).

	Ueki et al. differ from the instant claims insofar as not specifically disclosing a transparent toothpaste and wherein the toothpaste comprises abrasive in an amount of 0.1% or less. 
	However, Kostinko et al. disclose a transparent dentifrice and an abrasive (abstract). The dentifrice comprises about 0.01 wt. % to about 35 wt. % of the abrasive (¶ [0010]). The dentifrice may be a toothpaste (¶ [0017]). 
	It would have been prima facie obvious to one of ordinary skill in the art that to have formulated the toothpaste of Ueki et al. to be transparent since Ueki et al. disclose wherein the oral composition may be transparent and toothpastes are suitable transparent oral compositions as taught by Kostinko et al. 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 0.01 wt. % to about 35 wt. % of the abrasive of Kostinko et al. into toothpaste of Ueki et al. since the toothpaste may comprise abrasives and 0.01 wt. % to about 35 wt. % of the abrasive of Kostinko et al. is a known and effective abrasive and amount of abrasive for transparent toothpastes as taught by Kostinko et al. 
. 

2.	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueki et al. (EP 0251542 A2, Jan. 7, 1988) in view of Kostinko et al. (US 2003/0133882, Jul. 17, 2003), and further in view of Toh et al. (US 2017/0151580, Jun. 1, 2017).
The teachings of Ueki et al. and Kostinko et al. are discussed above. Ueki et al. and Kostinko et al. do not disclose a transparent pumping-type container containing the toothpaste.
However, Toh et al. disclose a pump dispenser for dispensing a product, such as an oral care product (¶ [0001]). Suitable oral care products include toothpaste (¶ [0030]). The body of the pump dispenser may be transparent to enable a user to view contents within from the exterior of the body (¶ [0073]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated the toothpaste of Ueki et al. into a pump dispenser since this is a known and effective method for dispensing toothpaste to a user as taught by Toh et al.
prima facie obvious to one of ordinary skill in the art to have the pump dispenser transparent motivated by the desire to allow a user to view the contents within as taught by Toh et al. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,842,722. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite additional ingredients) and thus read on the instant claims.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of copending Application No. 17/075,135 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Claims 1-7 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TRACY LIU/Primary Examiner, Art Unit 1612